OPINION.
Lansdon:
The main issue to be determined here is whether the petitioner is entitled to have an earned surplus of $163,325.65 in-*1083eluded in its invested capital for the entire taxable year. The evidence is conclusive that this amount represents the accumulated net earnings of the taxpayer at January 1, 1917; that it was not distributed to the accounts of the stockholders as a result of corporate action; that it was used in and at risk in the business for the entire year; and that the bookkeeping entries that credited such amount to the personal accounts of the stockholders were made by an accountant without consideration of any resulting effect on the tax liability.
It is well established that tax liability may not be determined by mere bookkeeping entries. Erroneous accounting does not increase or decrease income or invested capital. Douglas v. Edwards, 298 Fed. 229, 234; Appeal of Chatham & Phenix National Bank, 1 B. T. A. 460; Appeal of Huning Mercantile Co., 1 B. T. A. 130. It is evident from the record that the Commissioner bases both his inclusion of the prorated amount of $69,810.25 in the taxpayer’s invested capital and his exclusion of the remainder of the surplus on the simple fact that certain bookkeeping entries were made on July 27, 1917. Such entries, conceded as correct, were merely a revised record of a fact then in existence, and, in this proceeding, clearly proved to have been in existence at January 1, 1917. The amount disallowed, in truth and in fact, was as much a part of the taxpayer’s invested capital prior to July 27, 1917, as it was after that date. We are of the opinion, therefore, that the petitioner properly included the amount of $163,329.65 as earned surplus in its invested capital for the taxable year.
The petitioner adduced no persuasive evidence in support of its request for the computation of its tax liability for the year 1917, under the provisions of section 210 of the Revenue Act of 1917. Appeal of United Shoe Stores Co., 2 B. T. A. 73. We find against the petitioner on this point.

Order of redetermination will be entered on W days' notice, under Bule 50.